676 S.E.2d 904 (2009)
HARLEYSVILLE INS.
v.
BUZZ OFF INSECT.
No. 272A08.
Supreme Court of North Carolina.
April 30, 2009.
David L. Brown, John I. Malone, Jr., Martha P. Brown, Greensboro, Jeremy A. Rist, Philadelphia, PA, for Harleysville Mutual Ins. Co.
Mack Sperling, John S. Buford, Greensboro, Cecilia O. Miller, Diana S. Casey, San Diego, CA, J. Scott Ballenger, Washington, DC, for International Garment Tech.
Gary K. Sue, Greensboro, Michael A. Hamilton, for Erie Insurance.
David Neal Allen, Charlotte, Theodore B. Smyth, Raleigh, for NC Assoc. of Defense Attys.
Joseph W. Eason, Stephen D. Martin, Raleigh, for Property Casualty Insurers Asso.
C. Douglas Maynard, Jr., Winston-Salem, John N. Ellison, Matthew D. Rosso, Whitney D. Clymer, Philadelphia, PA, Amy Bach, Mill Valley, CA, for United Policyholders.
The following order has been entered on the motion filed on the 30th day of April 2009 by Jeremy A. Rist to be admitted Pro Hac Vice:
"Motion Allowed by order of the Court in conference this the 30th day of April 2009."